Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 5/28/2021, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection of claims 1 and 10 have been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 7/26/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth on 5/28/2021.
In regards to Claim 1, no prior art fairly suggests or discloses “a second coolant distribution module inserted into one of said plurality of slots in said second orientation for distributing coolant to at least one of the modules in said first group of the modules, and a control system for controlling delivery of the coolant to said first and second coolant distribution modules”, in conjunction with the remaining elements.
Dependent claims 2-8 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 10, no prior art fairly suggests or discloses “two coolant distribution modules inserted into the chassis for distributing coolant to the two groups of modules, each of the coolant distribution modules inserted in a different orientation relative to the other of the coolant distribution modules”, in conjunction with the remaining elements. 
Dependent claims 11-16 and 24-25 are allowably by virtue of their dependency from claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cindy Kaplan on 7/22/2021/

The application has been amended as follows: Cancel all withdrawn claims (17-22). 
Claim 17 (Canceled): “Canceled” 

Claim 18 (Canceled): “Canceled” 

Claim 19 (Canceled): “Canceled” 

Claim 20 (Canceled): “Canceled” 

Claim 21 (Canceled): “Canceled” 

Claim 22 (Canceled): “Canceled” 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boyden (U.S 2010/0014248 A1) – Discloses an enclosure having a plurality of computing modules placed in different orientations orthogonal from one another, and a cooling module placed below said computing modules, but fails to disclose having a first and second coolant 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835